Case 2:17-ap-01309-BR      Doc 97 Filed 10/23/18 Entered 10/23/18 17:41:35       Desc
                            Main Document    Page 1 of 20


1 Leslie A. Cohen, Esq. (SBN: 93698)
         leslie@lesliecohenlaw.com
2 J’aime K. Williams, Esq. (SBN 261148)
         jaime@lesliecohenlaw.com
3 LESLIE COHEN LAW, PC
  506 Santa Monica Blvd., Suite 200
4 Santa Monica, CA 90401
  Telephone: (310) 394-5900
5 Facsimile: (310) 394-9280

6 Attorneys for Debtor And Defendant Mark Crone

7

8                           UNITED STATES BANKRUPTCY COURT

9                            CENTRAL DISTRICT OF CALIFORNIA

10                                   LOS ANGELES DIVISION

11
     In re                                       Case No. 2:17-bk-12392-BR
12
     MARK ELIAS CRONE;                           Adv. No.: 2:17-ap-01309-BR
13
                                                 Chapter 7
                        Debtor
14
                                                 NOTICE OF MOTION AND MOTION FOR
15                                               SUMMARY JUDGMENT AND/OR
     CKR GLOBAL ADVISORS, INC,                   PARTIAL SUMMARY ADJUDICATION;
16                                               MEMORANDUM OF POINTS AND
                        Plaintiff,               AUTHORITIES IN SUPPORT THEREOF
17
     v.
18                                               Hearing Date: [To Be Set By Court]
     MARK ELIAS CRONE,                           Time:
19                                               Ctrm:
                        Defendant
20

21
     TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY JUDGE;
22
     THE OFFICE OF THE UNITED STATES TRUSTEE; PLAINTIFF AND ITS COUNSEL OF
23
     RECORD; AND ALL OTHER INTERESTED PARTIES:
24
             PLEASE TAKE NOTICE that, pursuant to FRBP 56, LBR 7056 and FRCP 56,
25
     Debtor And Defendant, Mark Elias Crone (the “Debtor” or “Crone”) hereby respectfully
26
     moves this Court for summary judgment in the above-captioned adversary proceeding
27

28

                                                  i
                          NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
Case 2:17-ap-01309-BR       Doc 97 Filed 10/23/18 Entered 10/23/18 17:41:35         Desc
                             Main Document    Page 2 of 20


 1 commenced by Plaintiff, CKR Global Advisors, Inc. (“Plaintiff” of “Global”) against the

 2 Debtor.

 3         This motion for summary judgment (the "Motion" or “MSJ”) is being made on the

 4 grounds that Global lacked valid corporate authorization to commence this action; and

 5 that even if it had been validly authorized, Plaintiff cannot show any injury or debt arising

 6 from the complained-of conduct, even if it in fact occurred. As demonstrated in the Motion,

 7 there is no genuine issue as to any material fact with regard to the lack of authorization or

 8 injury, and the moving party is entitled to judgment as a matter of law with regard to

 9 Global’s First Amended Complaint For Determination Of Dischargeability Of Debt

10 Pursuant To Section 523 Of The Bankruptcy Code (the “FAC”).

11         If for any reason summary judgment is not granted, Debtor will and hereby does

12 move in the alternative for an Order adjudicating those causes of action pled in his

13 Complaint as the Court will allow.

14         This Motion is based on this Notice of Motion, the attached Memorandum of Points

15 and Authorities, the declaration of Mark Crone and Debtor’s Statement of Uncontroverted

16 Facts & Conclusions of Law (“SUF”) filed concurrently herewith, and all pleadings,

17 documents and records on file with this Court and upon such oral argument as may be

18 necessary at the time of the hearing.

19         PLEASE TAKE FURTHER NOTICE that a hearing on this Motion shall set by the

20 Court upon filing, with a notice to follow.

21         WHEREFORE, Debtor Mark Crone prays that this Court enter an Order as follows:

22         1.     Granting the Motion in its entirety;

23         2.     Entering summary judgment in favor of the Debtor or entering partial

24                summary judgment in favor of the Debtor;

25         3.     Granting such other and further relief as the Court deems just and proper.

26
27

28

                                                   ii
                           NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
Case 2:17-ap-01309-BR    Doc 97 Filed 10/23/18 Entered 10/23/18 17:41:35   Desc
                          Main Document    Page 3 of 20


1
     Dated: October 23, 2018               LESLIE COHEN LAW, PC
2

3
                                           By: /s/ Leslie A. Cohen
4                                              Leslie A. Cohen
                                               Counsel for Debtor
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                               iii
                        NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
Case 2:17-ap-01309-BR                 Doc 97 Filed 10/23/18 Entered 10/23/18 17:41:35                                Desc
                                       Main Document    Page 4 of 20


1
                                                   TABLE OF CONTENTS
2
     I. INTRODUCTION & SUMMARY OF ARGUMENT ....................................................... 1
3
     II. BACKGROUND AND STATEMENT OF UNDISPUTED FACTS ................................ 2
4
              A.        Bankruptcy Case, Jurisdiction and Venue ................................................. 2
5
              B.        The Business Entities and Disputes .......................................................... 3
6
              C.        Divorce Proceedings and Marital Settlement Agreement .......................... 5
7
              D.        The Adversary Proceeding ........................................................................ 6
8
     III. ARGUMENT .............................................................................................................. 7
9
              A.        Plaintiff is Entitled to Summary Judgment on the FAC In Its
10                      Entirety Because Global Lacked Requisite Authority To
                        Commence This Action ............................................................................. 9
11
              B.        Plaintiff is Entitled to Summary Judgment On the First Claim
12                      for Relief Pursuant to 11 U.S.C. § 523(a)(4)............................................ 10

13            C.        Plaintiff is Entitled to Summary Judgment On the Second
                        Claim for Relief Pursuant to 11 U.S.C. § 523(a)(6) ................................. 12
14
     IV. CONCLUSION ........................................................................................................ 13
15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                                     iv
                                    NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
Case 2:17-ap-01309-BR                   Doc 97 Filed 10/23/18 Entered 10/23/18 17:41:35                                    Desc
                                         Main Document    Page 5 of 20


 1
                                                    TABLE OF AUTHORITIES
 2
      Cases
 3
      Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986) ............................................. 8
 4
      Barboza v. New Form, Inc. (In re Barboza), 545 F.3d 702, 707 (9th Cir.
 5          2008) ..................................................................................................................... 8

 6 Carillo v. Su (In re Su), 290 F.3d 1140, 1146 (9th Cir. 2002) ......................................... 13

 7 Celotex Corp. v. Catrett, 477 U.S. 317 (1986) ................................................................. 8

 8 First National Bank of Arizona v. Cities Service Co., 391 U.S. 253 (1968) ...................... 8

 9 In re Dobbs, 115 B.R. 258, 265 (Bankr. D. Idaho 1990) ................................................ 10

10 In re Littleton, 942 F.2d 551, 555 (9th Cir. 1991) ........................................................... 10

11 In re Retz, 606 F.3d 1189, 1196 (9th Cir. 2010) ............................................................ 10

12 Kawaahau v. Geiger, 523 U.S. 56, 61 n. 3 (1998) ................................................... 12, 13

13 Lorber v. FTC Commer. Corp. (In re Lorber), 691 Fed. Appx. 321, 322, (9th
         Cir. 2017) ............................................................................................................ 10
14
   Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986) ................ 8
15
   Ormsby v. First Am. Title Co. (In re Ormsby), 591 F.3d 1199, 1205 (9th Cir.
16       2010) ................................................................................................................... 10

17 Rosenbloom v. Pyott, 765 F.3d 1137, 1148 (9th Cir. 2014) ............................................. 9

18 Shoen v. SAC Holding Corp., 137 P.3d 1171, 1178 (Nev. 2006) ..................................... 9

19 U.S. ex rel. Anderson v. N. Telecom, Inc., 52 F.3d 810, 815 (9th Cir. 1995) ................... 8

20 Zoumboulakis v. McGinn, 148 F. Supp. 3d 920, 925 (N. D. Cal. 2015) ........................... 9

21 Statutes

22 11 U.S.C. § 523(a)(4)..................................................................................................... 10

23 11 U.S.C. § 523(a)(6)............................................................................................... 12, 13

24 Rules

25 Bankruptcy Rule 7056............................................................................................... i, 7, 8

26 Fed. R. Civ. P. 56 ..................................................................................................... i, 7, 8
27 Federal Rules of Bankruptcy Procedure (FRBP) 7001 .................................................... 3

28

                                                                         v
                                      NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
Case 2:17-ap-01309-BR       Doc 97 Filed 10/23/18 Entered 10/23/18 17:41:35        Desc
                             Main Document    Page 6 of 20


 1                  I. INTRODUCTION & SUMMARY OF ARGUMENT

 2         In this adversary, the Complaint alleges that Debtor caused injury to Plaintiff by

 3 taking possession of a stock certificate known as Certificate 1091. The Debtor is, and at

 4 all relevant times has been, a 50% owner of Plaintiff, and has equal rights (now property

 5 of his chapter 7 estate) to hold the Certificate along with the other 50% owner, Jeff Rinde,

 6 who is purportedly bringing this action on behalf of Plaintiff.

 7         When Debtor took possession of the stocks, they were not in Plaintiff’s possession;

 8 rather, they were in the possession of another entity, CKR Law, of which Debtor was then

 9 also a 50% owner. The stocks represented by the Certificate remain unsold, and the

10 Certificate is now in the possession of the Chapter 7 Trustee.

11         As demonstrated below and in the accompanying Statement of Uncontroverted

12 Facts, Plaintiff cannot recover on any of its claims, and judgment should be entered in

13 favor of Debtor, for the following reasons: First, the Complaint was not validly authorized

14 by either by Plaintiff’s board of directors, which Plaintiff admits was in a deadlock and

15 unable to act, or by its shareholders.

16         The Debtor is a 50% shareholder and one of only two board members of CKR

17 Global Advisors, Inc. (“Global”), the Plaintiff in this adversary proceeding. Jeffrey Rinde

18 (“Rinde”) holds the remaining 50% interest in Global and holds the other one (1) position

19 on Global’s board. Pursuant to Global’s Bylaws, and applicable law, a quorum of the

20 majority of Global’s board of directors, and quorum of the majority of Global’s stockholders

21 was necessary in order to vote in favor of Global commencing this adversary proceeding

22 (“Adversary”) against the Debtor.

23         Here, neither Global’s board nor its shareholders authorized the commencement of

24 this Adversary. As noted in his complaint filed in the NY court in 2016, Rinde himself

25 acknowledged that Global’s board was in a deadlock and unable to act. Likewise, the

26 Debtor was never notified of nor present at a shareholding meeting to vote on the
27 commencement of this Adversary, and as a 50% shareholder, Rinde lacks the necessary

28 majority of shareholder interests required by the bylaws for approval of commencement of

                                                   1
                           NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
Case 2:17-ap-01309-BR       Doc 97 Filed 10/23/18 Entered 10/23/18 17:41:35           Desc
                             Main Document    Page 7 of 20


 1 the Adversary.     Based on the lack of valid corporate authorization, Global lacked the

 2 requisite authorization to commence this Adversary, and summary judgment should be

 3 granted.

 4         Second, Plaintiff cannot demonstrate any injury relative to Certificate 1091. Not

 5 only did the Debtor have just as much right to maintain possession of the Certificate as

 6 Rinde had, the Debtor never diverted, disposed of or liquidated the stock represented by

 7 the Certificate. He also never even attempted to liquidate the shares, nor could he have,

 8 since they were subject to a lock-up agreement which extended past the petition date of

 9 this chapter 7 case. In fact, the restricted nature of the stocks is plain from the Certificate

10 itself. Since Plaintiff suffered no injury from the relocation of the Certificate from CKR

11 Law’s possession to Debtor’s possession, there is no “debt” associated with the

12 transaction, precluding a claim for embezzlement, larceny or willful and malicious injury

13 under Section 523.

14         There is no reasonable dispute as to the uncontroverted material facts which merit

15 summary adjudication in Debtor’s favor. At no time did the majority of shareholders or the

16 majority of the board approve the commencement of this Adversary, at no time did the

17 Debtor attempt to dispose of the shares for his own use, and at no time did Global suffer

18 any injury or damages from the relocation of Certificate 1091. Consequently, summary

19 judgment should be entered in the Debtor’s favor on all counts of the FAC, as this case is

20 ripe for summary judgment.

21          II. BACKGROUND AND STATEMENT OF UNDISPUTED FACTS

22         As the facts are not in dispute, this case is ripe for summary judgment or partial

23 summary adjudication.

24 A.      Bankruptcy Case, Jurisdiction and Venue

25         1.     On or about February 28, 2017 (the “Petition Date”), Debtor filed a

26 voluntary petition under Title 11, Chapter 7 of the United States Code (the “Code”),
27

28

                                                   2
                           NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
Case 2:17-ap-01309-BR      Doc 97 Filed 10/23/18 Entered 10/23/18 17:41:35         Desc
                            Main Document    Page 8 of 20


 1 originating this current Bankruptcy Case, entitled In re Mark Elias Crone, Case No. 2:17-

 2 bk-12392-BR (“Bankruptcy Case”). SUF 1.1

 3         2.     This Court has jurisdiction under 28 U.S.C. §§ 157, 1132 and 1334(a) over

 4 the subject matter of this proceeding because the claims asserted herein relate to a case

 5 pending under the Bankruptcy Code for the Central District of California, Los Angeles

 6 Division (the “Bankruptcy Court”) and Local Rules and Orders of the United States

 7 District Court for the Central District of California governing the reference and conduct of

 8 proceedings arising under or related to cases under Title 11 of the United States Code.

 9 SUF 1.

10         3.     Per 28 U.S.C. §§ 1408 and 1409, venue is proper in the Central District of

11 California, Los Angeles Division, because the Bankruptcy Case is pending in this district

12 and division. See also Federal Rules of Bankruptcy Procedure (FRBP) 7001. SUF 2.

13 B.      The Business Entities and Disputes

14         4.     On or about May 26, 2010, the Debtor created Sands of Time Inc., pursuant

15 to Articles of Incorporation filed in the State of Nevada. SUF 3.

16         5.     On or about September 13, 2013, the articles of incorporation, of Sands of

17 Time Inc. were amended, renaming the entity Flourz GF Bakery Simsbury CT, Inc. SUF 4.

18         6.     In 2014, the Debtor, Rinde and Scott C. Kline formed a law firm, known as

19 CKR Law, LLP (“CKR Law”). SUF 5.

20         7.     On or about February 3, 2014, the articles of incorporation of Flourz GF

21 Bakery (formerly Sands of Time), were amended, renaming the entity CKR Global

22 Advisors, Inc., in order to use the entity to provide business consulting and advisory

23 consulting services to CKR Law clients. SUF 6.

24

25
     1
     References to the SUF (Statement of Uncontroverted Facts) include references to the
26
   Crone Declaration (“Crone Declaration”) filed herewith and referenced therein.
27 Additionally, the Debtor respectfully requests the Court take judicial notice per Federal
   Rule of Evidence (FRE) FRE 201 of those facts which it may property so notice, including
28 the Debtor’s statements in his bankruptcy papers, and the pleadings on file in this case.

                                                  3
                          NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
Case 2:17-ap-01309-BR      Doc 97 Filed 10/23/18 Entered 10/23/18 17:41:35         Desc
                            Main Document    Page 9 of 20


 1         8.    On February 10, 2014, the following officers and directors of Global were

 2 named in Global’s Annual List of Officers and Directors filed with the Secretary of State of

 3 Nevada:

 4                   a. Jeffrey A. Rinde, President and Director

 5                   b. Mark E. Crone, Secretary and Director

 6                   c. Scott C. Kline, Treasurer and Director SUF 7.

 7         9.    On or about January 27, 2014, Global adopted bylaws (“Bylaws”), which

 8 state at Section 2.6 that a majority of the directors must be present to constitute a quorum

 9 necessary for action to be taken by Global, and Section 1.7 requires that a majority of the

10 stockholders must be present or represented by proxy to constitute a quorum necessary

11 for action to be taken by Global. SUF 8.

12         10.   In December 2014, Scott C. Klein severed his affiliation with Global and

13 CKR Law, and his ownership interests reverted to Rinde and the Debtor, creating a 50-50

14 ownership split in each entity. SUF 9.

15         11.   Since 2014, Rinde has controlled Global’s and CKR Law’s finances,

16 including without limitation the business bank accounts. SUF 10.

17         12.   In 2015, Certificate no. 1091 (“Certificate 1091”) representing 100,000

18 shares of common stock of Akoustis Technologies, Inc., was issued to Global. SUF 11. At

19 all times since Certificate 1091 was issued, it was exclusively owned by Global. SUF 11.

20         13.   Certificate 1091 was subject to a Lock-Up Agreement which prohibited the

21 sale of any of the shares until at least May 22, 2017. SUF 12.

22         14.   Although the Certificate belonged to Global, it was stored in the safe of CKR

23 Law. As a 50% owners of both Global and CKR Law, Debtor and Rinde had equal rights

24 to possession of the Certificate. SUF 13.

25         15.   Debtor took possession of the Certificate in March, 2016. SUF 14.

26         16.   The Debtor never sold or transferred the stock shares represented by

27 Certificate 1091. SUF 15.

28

                                                  4
                          NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
Case 2:17-ap-01309-BR       Doc 97 Filed 10/23/18 Entered 10/23/18 17:41:35          Desc
                            Main Document    Page 10 of 20


 1         17.    The Debtor never attempted to sell or transfer the stock shares represented

 2 by Certificate 1091. SUF 16.

 3         18.    On June 3, 2016, Global, CKR Law, and Rinde filed a lawsuit against the

 4 Debtor in New York concerning the sale or transfer of Certificate 1091. SUF 17.

 5         19.    On April 4, 2017, Global and Rinde filed a lawsuit against Susan Crone,

 6 Gary Gorham and Leonidas P. Flangas in New York seeking to recover Certificate 1091.

 7 SUF 18.

 8         20.    Throughout the New York litigation, it has been Global’s position that it is the

 9 exclusive owner of Certificate 1091. SUF 19.

10 C.      Divorce Proceedings and Marital Settlement Agreement

11         21.    On July 26, 2016, the Debtor’s wife, Susan Crone, commenced divorce

12 proceedings in the State of Connecticut. SUF 20.

13         22.    On or about November 30, 2016, judgment was entered in the divorce

14 proceeding which approved the Marital Settlement Agreement (“MSA”) entered into by the

15 Debtor and Susan Crone. SUF 20.

16         23.    The MSA clearly acknowledges that, at the time the MSA was signed and

17 approved, there was a lawsuit pending between the Debtor and Rinde to determine

18 ownership of Global/Ascendant and Certificate 1091. SUF 21. In the MSA, the Debtor

19 transferred to Susan Crone only whatever interests or rights the Debtor would receive

20 from resolution of the litigation with Rinde, whether by proceeds or ownership interests in

21 Certificate 1091 or Ascendant. SUF 21. The MSA states:

22               Husband was a 50% owner of CKR Law LLP (“CKR Law”), an equal
                 law partnership with Jeffrey a. Rinde (“Rinde”), and is also either 50%
23               owner or 75% owner of Ascendant Global Advisors, Inc. (f/k/a/ CKR
                 Global Advisors, Inc. (“Ascendant”). Rinde owns the remaining
24
                 percentage portion of Ascendant. Rinde and Husband are currently in
25               a dispute whether Husband owns 75% of Ascendant, as Husband
                 asserts, or 50% of Ascendant, and Rinde asserts. Ascendant in turn
26               owns certain assets including, but not limited to 100,000 shares of
                 Akoustis Technologies, Inc. (the “AKTS Shares”). AKTS is a publicly
27               traded company. Wife understands that Rinde has filed a lawsuit
                 against Husband and that Husband may countersue Rinde (the
28
                 “Lawsuit”). The percentage ownership of Ascendant and of the
                                                   5
                           NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
Case 2:17-ap-01309-BR       Doc 97 Filed 10/23/18 Entered 10/23/18 17:41:35        Desc
                            Main Document    Page 11 of 20


1                AKTS Shares owned by Ascendant are in dispute between
                 Husband and Rinde which is the primary focus of the Lawsuit. Wife
2                further understands that the AKTS Shares are currently restricted
                 from sale under both Rule 144 and pursuant to a lock up
3
                 agreement, both of which restrict the sale of the AKTS Shares
4                until May 2017. Notwithstanding the foregoing, Husband hereby
                 conveys to Wife, and Wife accepts the conveyance thereof, all of his
5                (100%) right title and interest in either (i) the proceeds awarded by a
                 court or arbitrator, (ii) any proceeds received via settlement (the
6                “Settlement”) of the dispute between Husband and Rinde or (iii) or
                 whatever proceeds are otherwise determined to be distributed out of
7
                 Ascendant to Husband, (iv) any right, title and interest in the AKTS
8                Shares and (v) any right, title and interest in Ascendant in whichever
                 case, as an alimony payment. SUF 21.
9
     D.    The Adversary Proceeding
10
           24.    On June 12, 2017, Global commenced this adversary proceeding by filing
11
     the original complaint, which alleged four (4) causes of action under 11 U.S.C. §§
12
     523(a)(2)(A), 523(a)(2)(B), 523(a)(4) and 523(a)(6). SUF 22.
13
           25.    Global did not have board or shareholder authorization to commence this
14
     adversary, as there was no board meeting or majority shareholder vote to authorize the
15
     filing, and Plaintiff’s Board of Directors had been deadlocked since at least June 2016;
16
     Plaintiff acknowledged the fact of the board deadlock in its complaint filed in New York.
17
     SUF 23.
18
           26.    Despite the lack of corporate authorization for this Adversary, Rinde also
19
     never attempted to bring this Adversary as a derivative action. SUF 24.
20
           27.    On August 31, 2017, the Debtor filed his Motion to Dismiss the complaint
21
     [Docket No. 21]. SUF 25.
22
           28.    On November 29, 2017, Global filed its opposition to the Motion to Dismiss
23
     [Docket No. 50.] (“MTD Opposition”). In the MTD Opposition, Global admits that no effort
24
     was made to obtain board consent to commence this adversary against the Debtor. SUF
25
     26.
26
           29.    On January 10, 2018, the Court entered an order dismissing the first and
27
     second claims under 11 U.S.C. §§ 523(a)(2)(A), 523(a)(2)(B) with prejudice, and granting
28

                                                   6
                           NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
Case 2:17-ap-01309-BR      Doc 97 Filed 10/23/18 Entered 10/23/18 17:41:35         Desc
                           Main Document    Page 12 of 20


 1 leave to amend the claims under 11 U.S.C. §§ 523(a)(4) and 523(a)(6). [Docket No. 60]

 2 SUF 27.

 3         30.    On December 27, 2017, Global filed the FAC. [Docket No. 56]. SUF 28. The

 4 remaining causes of action before the Court in the FAC are 523(a)(4) and 523(a)(6).

 5         31.    On January 10, 2018, the Debtor filed his Answer to the FAC. [Docket No.

 6 61]. SUF 29.

 7         32.    On or about December 11, 2017, the Debtor propounded discovery on

 8 Global, including Requests for Production of Documents (“RPDs”), which requested

 9 production of documents which support Global’s claims of embezzlement, larceny, and

10 willful and malicious injury. SUF 30.

11         33.    On or about February 21, 2018, Global provided responses to the Debtor’s

12 discovery requests, including the RPDs (“Global Production”). SUF 31.

13         34.    On August 30, 2018, Global provided supplemental responses to the RPD’s,

14 along with 232 pages of document production (“Supplemental Production”). SUF 32.

15         35.     Although Global alleges in the FAC that Debtor supposedly told his

16 girlfriend of his intentions regarding Certificate 1091, none of the documents produced in

17 the Global Production or the Supplemental Production include any evidence of the

18 Debtor’s intent, the Debtor’s alleged statement to his girlfriend prior to April 2016, or

19 evidence of damages to the Plaintiff. SUF 33.

20         The records in these cases demonstrate that the FAC and Plaintiff’s case are

21 ready for summary judgment or partial summary adjudication, for the most economical

22 disposition of this case.

23                                   III. ARGUMENT

24         Under Fed. R. Civ. P. 56, as made applicable by Bankruptcy Rule 7056, a

25 defendant may move at any time for full or partial summary judgment, which should be

26 granted if defendant shows:
27          that there is no genuine issue as to any material fact and that the moving
            party is entitled to a judgment as a matter of law. A summary judgment,
28

                                                  7
                          NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
Case 2:17-ap-01309-BR       Doc 97 Filed 10/23/18 Entered 10/23/18 17:41:35           Desc
                            Main Document    Page 13 of 20


 1          interlocutory in character, may be rendered on the issue of liability alone
            although there is a genuine issue as to the amount of damages.
 2

 3 Rule 56(c); see also Celotex Corp. v. Catrett, 477 U.S. 317 (1986).

 4         While the initial burden of demonstrating the absence of a material factual dispute
 5 rests with the movant, once met, the burden then shifts to the non-moving party to present

 6 “significant probative supporting evidence” that a factual dispute exists.       Anderson v.
 7 Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). To overcome summary judgment, the non-

 8 moving party must “designate specific facts showing that there is a genuine issue for

 9 trial.” Celotex Corp. v. Catrett, 477 U.S. at 324 (emphasis added).

10         A factual dispute can only arise if the issue is both “genuine” and “material”. To
11 show a “genuine” issue of fact, the non-moving party “must do more than simply show that

12 there is some metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co. v.

13 Zenith Radio Corp., 475 U.S. 574, 586 (1986). Similarly, factual issues are only “material”

14 if they “might affect the outcome of the suit under the governing law.” Anderson, 477 U.S.

15 at 248. “Where the record taken as a whole could not lead a rational trier of fact to find for

16 the non-moving party, there is no ‘genuine issue for trial.’” Matsushita, 475 U.S. at 587,

17 quoting First National Bank of Arizona v. Cities Service Co., 391 U.S. 253 (1968).

18         Importantly, in the Ninth Circuit, summary judgment is “not a disfavored procedural
19 shortcut, but [rather is] the principal tool by which factually insufficient claims or defenses

20 can be isolated and prevented from going to trial with the attendant unwarranted

21 consumption of public and private resources.” U.S. ex rel. Anderson v. N. Telecom, Inc.,

22 52 F.3d 810, 815 (9th Cir. 1995) (quoting Celotex, 477 U.S. at 327) (alterations omitted).

23         Summary judgment is appropriate "if the pleadings, the discovery and disclosure
24 materials on file, and any affidavits show that there is no genuine dispute as to any

25 material fact and that the movant is entitled to judgment as a matter of law." Civil Rule

26 56(a), incorporated by Federal Rule of Bankruptcy Procedure (FRBP) 7056; Barboza v.
27 New Form, Inc. (In re Barboza), 545 F.3d 702, 707 (9th Cir. 2008).

28

                                                   8
                           NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
Case 2:17-ap-01309-BR       Doc 97 Filed 10/23/18 Entered 10/23/18 17:41:35            Desc
                            Main Document    Page 14 of 20


 1         As Global lacked authority to commence this adversary proceeding and cannot

 2 meet its burden on the merits of the to show any injury or debt arising from the Certificate

 3 in any event, this matter is ripe for summary adjudication.

 4 A.      Plaintiff is Entitled to Summary Judgment on the FAC In Its Entirety Because

 5         Global Lacked Requisite Authority To Commence This Action

 6         It is a “basic principle of corporate governance that the decisions of a corporation—

 7 including the decision to initiate litigation—should be made by the board of directors or the

 8 majority of shareholders." Rosenbloom v. Pyott, 765 F.3d 1137, 1148 (9th Cir. 2014)

 9 (citing In re Pfizer Inc. S'holder Derivative Litig., 722 F. Supp. 2d 453, 458 (S.D.N.Y.

10 2010); see also Zoumboulakis v. McGinn, 148 F. Supp. 3d 920, 925 (N. D. Cal. 2015).

11 Moreover, under Nevada corporate law, which governs Global, a fundamental policy is

12 that “a corporation’s ‘board of directors has full control over the affairs of the corporation.’”

13 Shoen v. SAC Holding Corp., 137 P.3d 1171, 1178 (Nev. 2006) (quoting Nev. Rev. Stat. §

14 78.120(1)). A board’s prerogative includes the power to decide whether the company

15 should engage in litigation. Id.

16         Global’s Bylaws at Section 2.6 require that a majority of the directors must be

17 present to constitute a quorum necessary for action to be taken by Global. Further,

18 Global’s Bylaws at Section 1.7 require that a majority of the stockholders must be present

19 or represented by proxy to constitute a quorum necessary for action to be taken by

20 Global. Additionally, Nev. Revised Statutes 78.315 requires a majority of the board to

21 approve actions by a corporation.

22         Here, it is undisputed that this Adversary was commenced without any board or

23 stockholder approval. Indeed, Global and Rinde acknowledged this in their New York

24 complaint, and confirmed this in its MTD Opposition filed back in 2017. See SUF 23. As

25 Global lacked the requisite authority to bring this action from either its shareholders or its

26 board of directors, summary judgment on the FAC in its entirety should be granted in
27 Debtor’s favor.

28

                                                    9
                           NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
Case 2:17-ap-01309-BR       Doc 97 Filed 10/23/18 Entered 10/23/18 17:41:35          Desc
                            Main Document    Page 15 of 20


 1 B.      Plaintiff is Entitled to Summary Judgment On the First Claim for Relief Pursuant to

 2         11 U.S.C. § 523(a)(4)

 3         Even if there was authority for Global to commence this Adversary, the undisputed

 4 facts demonstrate that it cannot prevail on either of the claims for relief and therefore,

 5 summary judgment is appropriate.

 6         In the first claim for relief, the FAC seeks to hold an undetermined amount as non-

 7 dischargeable debt “arising from Defendant’s theft of Certificate 1091” under 11 U.S.C. §

 8 523(a)(4). Specifically, Global asserts that the Debtor’s removal of Certificate 1091 from

 9 CKR Law’s safe constitutes embezzlement or larceny under §523(a)(4).

10         Bankruptcy Code 11 U.S.C. § 523(a)(4) provides for an exception to discharge for

11 any debt: for “(4) for fraud or defalcation while acting in a fiduciary capacity,

12 embezzlement, or larceny.”As a preliminary matter, in order to satisfy Section 523(a)(4),

13 the statutory language requires that Plaintiff bears the burden of showing, among other

14 things, that the defendant’s conduct created a “debt”. See Lorber v. FTC Commer. Corp.

15 (In re Lorber), 691 Fed. Appx. 321, 322, (9th Cir. 2017); In re Retz, 606 F.3d 1189, 1196

16 (9th Cir. 2010). Here, Plaintiff has no evidence of any debt, injury or damages arising from

17 relocation of Certificate 1091.

18         Additionally, to demonstrate embezzlement, Global must be able to satisfy the

19 elements of embezzlement, which are (1) property rightfully in the possession of a

20 nonowner; (2) nonowner's appropriation of the property to a use other than which it was

21 entrusted; and (3) circumstances indicating fraud. In re Littleton, 942 F.2d 551, 555 (9th

22 Cir. 1991).

23         Showing larceny requires proof of a “'felonious taking of another's personal

24 property with intent to convert it or deprive the owner of the same.' " Ormsby v. First Am.

25 Title Co. (In re Ormsby), 591 F.3d 1199, 1205 (9th Cir. 2010) (citing 4 Collier on

26 Bankruptcy P 523.10[2] (15th ed. rev. 2008). Larceny differs from embezzlement in the
27 fact that the original taking of property was unlawful, and without the consent of the injured

28 person. In re Dobbs, 115 B.R. 258, 265 (Bankr. D. Idaho 1990).

                                                  10
                          NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
Case 2:17-ap-01309-BR      Doc 97 Filed 10/23/18 Entered 10/23/18 17:41:35          Desc
                           Main Document    Page 16 of 20


 1         In this case, the undisputed facts demonstrate that Global cannot prevail on its

 2 claims of embezzlement or larceny.

 3         First, the undisputed facts demonstrate that Plaintiff cannot prevail on a claim of

 4 embezzlement. The FAC asserts that, when the Debtor took possession of Certificate

 5 1091, he “took wrongful possession” of it. FAC ¶16. By definition, embezzlement requires

 6 the property at issue to be rightfully in the possession of the offender and used for an

 7 improper purpose, whereas here, Plaintiff asserts (and Debtor disputes) that Debtor was

 8 wrongfully in possession of the Certificate, and Plaintiff is also unable to show any use of

 9 the Certificate for an improper purpose.

10         Further, embezzlement requires improper use and “circumstances indicating

11 fraud,” which Plaintiff does not and cannot show. Specifically, the undisputed facts show

12 that the Debtor never tried to sell the stock, nor could he, since it was subject to a lockup

13 agreement. Further, the Debtor never even attempted to sell or transfer Certificate 1091.

14 As evidenced in the MSA, the only thing Debtor transferred were his potential interests in

15 the stock, subject to the acknowledged litigation claims, and only to the extent any such

16 interests existed after the litigation was resolved. Consequently, Certificate 1091 was

17 never used for any improper purpose and there are no circumstances indicating fraud,

18 and summary adjudication should be granted on the embezzlement claim.

19         Second, the undisputed facts demonstrate that Plaintiff cannot prevail on a claim of

20 larceny. The Debtor’s relocation of Certificate 1091 was in no way felonious, as Debtor

21 had a right to access the safe holding the certificate, which was at the time in the

22 possession of CKR Law and not Global in any event. Moreover, the Certificate was not in

23 Global’s possession at the time; it was in CKR Law’s possession. And, as a 50% owner

24 of Global, Debtor had just as much right to physical possession of the Certificate as Rinde

25 did. Because the Debtor is a 50% shareholder in Global, Plaintiff cannot demonstrate that

26 the relocation occurred “without the consent of the injured person.” Finally, again, the
27 evidence shows that there was never any intent to deprive anyone of their rights, and

28 even if there was, ultimately no one was deprived of any rights whatsoever. As mentioned

                                                 11
                          NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
Case 2:17-ap-01309-BR        Doc 97 Filed 10/23/18 Entered 10/23/18 17:41:35          Desc
                             Main Document    Page 17 of 20


 1 above, the Debtor never tried to sell the stock, nor could he, since it was subject to a

 2 lockup agreement. Further, the MSA shows that the Debtor acknowledged the pending

 3 litigation over rights to the stock, and, recognizing that, only transferred under the MSA his

 4 interests in the stock, to the extent any existed after the litigation was resolved2, thus

 5 defeating any claim of intent to somehow misappropriate the stock.                 Accordingly,

 6 summary adjudication should also be granted on the claim of larceny.

 7           Overall, the undisputed facts show that the Plaintiff cannot demonstrate

 8 embezzlement or larceny in any case, nor can Plaintiff establish any injury, debt or

 9 damages arising from the relocation of the Certificate. Accordingly, summary judgment in

10 the Debtor’s favor is appropriate on the first claim for relief.

11 C.        Plaintiff is Entitled to Summary Judgment On the Second Claim for Relief Pursuant

12           to 11 U.S.C. § 523(a)(6)

13           In the second claim for relief, the FAC seeks to hold an undetermined amount as

14 non-dischargeable debt for alleged willful and malicious injury arising from Defendant’s

15 removal of Certificate 1091 under 11 U.S.C. § 523(a)(6).

16           Bankruptcy Code 11 U.S.C. § 523(a)(6) excepts from discharge “any debt . . . (6)

17 for willful and malicious injury by the debtor to another entity or to the property of another

18 entity.” Again, as a preliminary matter, for a claim to exist under 11 U.S.C. § 523(a)(6), a

19 claimant must demonstrate the existence of a “debt” before addressing whether the

20 Debtor’s conduct was “willful and malicious”. Here, Plaintiff is unable to show any injury,

21 damages or debt related to the Certificate. And, even if Plaintiff could show a “debt”, it

22 would be unable to establish the separate elements of willful and malicious. “Willful”

23 means “voluntary” or “intentional,” Kawaahau v. Geiger, 523 U.S. 56, 61 n. 3 (1998), and

24 so recklessness or negligence is insufficient; the debtor must not only have acted willfully,

25 but also inflicted the injury willfully. Id. 61-62. The “word ‘willful’ in (a)(6) modifies the

26 word ‘injury,’ indicating that nondischargeability takes a deliberate or intentional injury, not
27
     2   See SUF 21.
28

                                                    12
                            NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
Case 2:17-ap-01309-BR        Doc 97 Filed 10/23/18 Entered 10/23/18 17:41:35             Desc
                             Main Document    Page 18 of 20


 1 merely a deliberate or intentional act that leads to injury." Kawaauhau v. Geiger, 523 U.S.

 2 57, 61(1998). “The injury itself must be desired and in fact anticipated by the debtor in

 3 order or for the debt to be excepted from discharge.” Id. “The subjective standard correctly

 4 focuses on the debtor's state of mind and precludes application of §523(a)(6)'s

 5 nondischargeability provision short of the debtor's actual knowledge that harm to the

 6 creditor was substantially certain.” Carillo v. Su (In re Su), 290 F.3d 1140, 1146 (9th Cir.

 7 2002).

 8          The “malicious” injury requirement under 11 U.S.C. § 523(a)(6) is separate from the

 9 “willful” requirement. Id. at 1146. To demonstrate an injury was malicious, a claimant

10 must demonstrate “(1) a wrongful act, (2) done intentionally, (3) which necessarily causes

11 injury, and (4) is done without just cause or excuse.” Id. at 1146-47.

12          Here, again, the undisputed facts demonstrate that Global cannot prevail on its

13 claim for willful and malicious injury.

14          First, not only can Plaintiff not show intent to injure, Plaintiff in fact was not injured

15 by any of the actions alleged in the FAC. And, to the extent they have any relevance,

16 which Debtor disputes, Plaintiff’s assertions that the Debtor’s subjective intent to injure the

17 Plaintiff are allegedly evidenced by statements made to the Debtor’s girlfriend prior to April

18 2016, and continued use of CKR Law’s (as opposed to Plaintiff’s) apartment, are equally

19 untenable. Alleged use of a non-party’s apartment fails to demonstrate any subjective

20 intent to injure the Plaintiff, and Plaintiff has been unable to offer any evidence of

21 statements made to the Debtor’s girlfriend in its discovery responses or otherwise.

22          Ultimately, the undisputed facts demonstrate that Plaintiff did not and could not

23 have suffered any injury from any activity relating to Certificate 1091, and that it cannot

24 prevail on its claim for willful and malicious injury.       Accordingly, Plaintiff is entitled to

25 judgment in his favor.

26                                     IV. CONCLUSION

27          Based upon the foregoing, the Debtor respectfully submits that the uncontroverted

28 facts supported by the evidence firmly establishes that summary judgment or partial

                                                    13
                            NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
Case 2:17-ap-01309-BR    Doc 97 Filed 10/23/18 Entered 10/23/18 17:41:35        Desc
                         Main Document    Page 19 of 20


1 summary adjudication should be entered in favor of the Debtor in this Adversary

2 Proceeding, as well as judgment for any other relief the Court deems just and appropriate.

3 Dated: October 23, 2018                  LESLIE COHEN LAW, PC

4

5                                          By: /s/ Leslie A. Cohen
                                               Leslie A. Cohen
6                                              Counsel for Debtor and Defendant

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                               14
                        NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
         Case 2:17-ap-01309-BR                   Doc 97 Filed 10/23/18 Entered 10/23/18 17:41:35                                     Desc
                                                 Main Document    Page 20 of 20

                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                              506 Santa Monica Blvd., Suite 200, Santa Monica, CA 90401

A true and correct copy of the foregoing document entitled NOTICE OF MOTION AND MOTION FOR SUMMARY
JUDGMENT AND/OR PARTIAL SUMMARY ADJUDICATION; MEMORANDUM OF POINTS AND AUTHORITIES IN
SUPPORT THEREOF will be served or was served (a) on the judge in chambers in the form and manner required by LBR
5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
___10/23/18__, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

Leslie A Cohen leslie@lesliecohenlaw.com, jaime@lesliecohenlaw.com;allie@lesliecohenlaw.com
Howard M Ehrenberg (TR) ehrenbergtrustee@sulmeyerlaw.com,
ca25@ecfcbis.com;C123@ecfcbis.com;hehrenberg@ecf.inforuptcy.com
J. Bennett Friedman jfriedman@flg-law.com, msobkowiak@flg-law.com;jmartinez@flg-law.com;ewalters@flg-law.com
United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) ___10/23/18__, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Hon. Barry Russell                                  J. Bennett Friedman, Esq.                              United States Trustee
U.S. Bankruptcy Court                               Michael Sobkowiak, Esq.                                915 Wilshire Blvd, Suite 1850
255 E. Temple St.                                   FRIEDMAN LAW GROUP, P.C.                               Los Angeles, CA 90017
Los Angeles, CA 90012                               1900 Avenue of the Stars, 11th Fl.
                                                    Los Angeles, California 90067

                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 10/23/18                     Allie Kiekhofer                                                 /s/ Allie Kiekhofer
 Date                         Printed Name                                                    Signature




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

January 2009                                                                                                                     F 9013-3.1
